                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             Case No. 2:17-cr-20632-5
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
v.

D-5 WILLIAM T. PHILLIPS,

             Defendant.
                                    /

        ORDER DENYING DEFENDANT'S REQUESTS [164, 165, 167]

      On July 18, 2018, the Court sentenced Defendant William T. Phillips to 396

months' imprisonment after he pleaded guilty to one count of child exploitation

enterprise in violation of 18 U.S.C. § 2252A(g). See ECF 153, PgID 2303–04. On

February 20, 2019, the Court appointed the Federal Community Defender of the

Eastern District of Michigan to represent Phillips post-conviction. ECF 161. Mr.

Michael Skinner accepted the appointment. But on May 10, May 28, and July 17,

2019, Phillips filed pro se motions in the case. ECF 164, 165, 167 (under seal).

      "Although the Sixth Amendment guarantees defendants the right to conduct

their own defense and even represent themselves, the right of self-representation

does not include the right to proceed in a hybrid manner" through both "counsel and

pro se" motions. United States v. Dehar, No. 07-20558, 2008 WL 4937855, at *1 (E.D.

Mich. Nov. 14, 2008) (citing McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) and

United States v. Mosley, 810 F.2d 93, 97–98 (6th Cir. 1987)) (internal citation

omitted). The Court will therefore deny the pro se motions and instructs Phillips



                                         1
that he "should seek relief from this Court through his Court-appointed attorney,"

Mr. Skinner. See id.

      Phillips's most recent motion requests that the Court seal his plea hearing

and sentencing hearing transcripts, pending the redaction of the transcripts. ECF

167 (under seal). Although the Court will deny the motion because it was filed

improperly, the government does not oppose the request. See ECF 168 (under seal).

And a seal placed only until the transcripts can be appropriately redacted is

"narrowly tailored" to the "compelling reason" of protecting Phillips's safety and

does not undermine the public's interest in the transcripts. See Rudd Equip. Co. v.

John Deere Constr. & Forestry Co., 834 F.3d 589, 593–94 (6th Cir. 2016). The Court

will therefore seal the transcripts until they are appropriately redacted.

      WHEREFORE, it is hereby ORDERED that Defendant's request for

disclosure of information regarding defense counsel conflicts [164] is DENIED.

      IT IS FURTHER ORDERED that Defendant's request for copies of CJA

vouchers [165] in this case is DENIED.

      IT IS FURTHER ORDERED that Defendant's request to seal [167] (under

seal) is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall SEAL the

transcripts of Defendant Phillips' plea hearing and sentencing hearing [157, 162]

until further order of the Court.

      IT IS FURTHER ORDERED that Plaintiff United States of America and

Defendant Phillips, by and through his counsel, Mr. Skinner, shall SUBMIT a joint




                                          2
status report no later than August 7, 2019, explaining who is responsible for

requesting the relevant redactions to the transcript.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: July 29, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 29, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         3
